Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	Claims 1-3, 6, 9, 15-16, 21 and 29 are all the clams.
2.	Claims 1-3, 6, 9, 15-16, 21 and 29 are amended and Claim 28 is are canceled in the Response of 5/13/2022.
3.	Claims 1-3, 6, 9, 15-16, 21 and 29 are all the clams under examination.
4.	This Office Action contains new grounds for objection. This Office Action is final.

Information Disclosure Statement
5.	The IDS of 5/13/2022 has been considered and entered. The initialed and dated 1449 form is attached.

Withdrawal of Objections
Specification
6.	The objection to the disclosure because of informalities is withdrawn.
Applicants have amended the specification to rectify the deficiencies with respect to the improper use of the term, e.g., Tris, Tween, Sepharose, Biacore, Steri-cycle i160, CellTrace, Zombie Aqua, Biolegend, HeraCell, A549 NucLight, eFluor670, Histopaque 1077, GlutaMAx, etc., which is a trade name or a mark used in commerce. Applicants have included a marked-up and clean copy of the specification.

Claim Objections
7.	The objection to Claims 1, 3, 15 and 21 because of informalities is withdrawn.  
a) The amendment to Claim 1 to remove the typographical error in element (a) for “(ii)g” as replaced by “(ii)” overcomes the objection.
b) The amendment to Claims 3 and 21 to include a comma immediately after the phrase “of claim 1” overcomes the objection.
c) The amendment to Claim 15 to delete romanette “(i)” overcomes the objection.  

Withdrawal of Rejections
Claim Rejections - 35 USC § 112, second paragraph
8.	The rejection of Claims 1-3, 6, 9, 15-16, 21 and 28-29 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite is withdrawn.
	a) The rejection of Claims 1-3, 6, 9, 15-16, and 21 for the phrase “capable of specific binding” (Claims 1, 3, 6 and 9) and “capable of stable association” (Claim 2) is withdrawn. Applicants have deleted the term “capable” in order to positively set forth the function to be performed. 
	b) The rejection of Claims 15 and 16 for the phrase “(numbering according to Kabat EU index)” is withdrawn. Applicants have amended the claims to delete the parentheses from the text.
	
c) The rejection of Claim 28 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements is moot for the canceled claim. 

	d) The rejection of Claims 28 and 29 for reciting a bispecific antigen binding molecule without any suggestion, mention or description of the antigen(s) to which the molecule binds is moot for canceled Claim 28 and withdrawn for amended Claim 29. 

	
Objections Maintained
Specification
9.	The objection to the abstract of the disclosure because the invention is described as being novel is maintained. Applicants have made a bona fide effort to correct the deficiency but have not included a marked-up copy of the abstract to denote the annotations made thereto. MPEP 714, 37 CFR 1.121.
	The objection is maintained.
erein

Rejections Maintained
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
10.	The rejection of Claims 1-3, 6, 9, 15-16 and 21 under 35 U.S.C. 103 as being obvious over Jung (*WO 2013092001 (IDS of 2/10/2020)) in view of Amann et al (US10526413; 15/280379; priority to 10/2/2015 and 5/19/2016) and Cicortas et al. (US 8637017; 12/797052; issued January 28, 2014) is maintained.
	a) Applicants allege the present application (US16/581,756) and U.S. Patent No. 10,526,413 were, not later than the effective filing date of the claimed invention in the present application, commonly owned by Hoffmann-La Roche Inc. Pursuant to 35 U.S.C. §102(b)(2)(C), US10,526,413 (i.e., Amann et al) does not constitute prior art under 35 U.S.C. § 102(a)(2).
	Response to Arguments
The claim to benefit of priority for the filing date of 3/29/2017 of EP17163639.2 is granted. Herein provided is a continuity map for the instant claimed invention compared to the continuity map from Amann et al (US10526413:

    PNG
    media_image1.png
    306
    488
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    396
    514
    media_image2.png
    Greyscale
. The allegation is not supported by the file histories for each of the applications. It is indisputable that Amman is effective prior art having an earlier effective filing date and different inventors so named on the application.
	b) Applicants allege none of Jung and Cicortas et al, either singly or in combination, teach or suggest a bispecific antigen binding molecule that specifically binds to OX40 and EpCAM and comprises the CDR sequences recited by claim 1.
	Response to Arguments
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  
In this case, the references alone and in combination teaching bispecific antibody formats having an anti-OX40 and an anti-EpCAM binding domains with Fc constant domains present for stabilization was well known in the art and prior to the instant claimed invention to the extent that the ordinary artisan would have sought specific antibody reagents that were improved and shown in the art to have improved function in order to provide the motivation to combine the reference disclosures. That Jung provides the core basic structure for bispecific formats and provides the targets from which to choose in a limited basis in Claims 5 and 7 and that the secondary references advanced in time from Jung have developed antibodies specific to the OX40 and EpCAM antigens that are recognized in bispecific formats but with improved features would have given the ordinary artisan a reasonable assurance of success in achieving the bispecific format of the instant claims.
The rejection is maintained.

Conclusion
11.	Claim 29 is allowed.
12.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNN A. BRISTOL whose telephone number is (571)272-6883. The examiner can normally be reached Mon-Fri 9 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu Julie can be reached on 571-272-5205. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LYNN ANNE BRISTOL
Primary Examiner
Art Unit 1643



/LYNN A BRISTOL/Primary Examiner, Art Unit 1643